DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Response to Amendment
Arguments/Remarks (10/4/2021) amended claims 1, 6, 8, 13, 15, 18, 19 and 21.   
Amended claims 15, 18 and 19 overcome prior rejection under 35 USC 112 (re computing device antecedent basis), which is hereby withdrawn.  
Claims 1, 3-13, 15-19, 21 and 22 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (10/4/2021) with respect to rejection of claims 1, 3-13, 15-19, 21 and 22 under 35 USC 101 have been fully considered and are not found persuasive.  
     Re applicant arguments (pgs 13-20), response is as follows:
    Re step 1 (pg 13), Examiner notes that statutory categories of invention were identified as applicant noted; however, Examiner respectfully notes that fitting a statutory category for a claimed invention is not all that is required to be patent eligible under 35 USC 101, it is merely a first step in analysis. 
   Re step 2A, prong 1 (pgs 14-17): Applicant asserts the claims do not fall into any  enumerated abstract idea category…

    Applicant further asserts (pg 15) that the claim is not directed to certain methods of organizing human activity because the subject matter recited in claim 1 is not analogous to cases where the courts found claims to be ineligible for being directed to certain methods of organizing human activity.  Examiner respectfully notes that analogous subject matter to court cases, of itself, is not sufficient for a determination of categories.  Although such comparison may be helpful, the enumerated categories of abstract ideas is the office approach( (October 2019:Subject Matter Eligibility) which recites that grouping of abstract ideas shifts from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types (pg 2)). 
   Applicant further asserts (pg 15-16) that the claim (1) utilizes additional hardware beyond a generic computer and thus should be considered patent eligible…                                                                                                                                                         
    Re applicant arguments re mental processes (pg 16):  Examiner notes that, as the “transmit” and “cause…”display” limitations are currently amended, these arguments are rendered moot as Examiner has addressed them hereinbelow, and not as mental processes (see detailed analysis below).    
    Specifically, and contrary to applicant assertion, the limitation “determine a level of usage…” previously recited in a dependent claim  was addressed as further describing the abstract idea as presenting other detail about data that is evaluated to arrive at insurance ratings, noting that the data was interpreted as being available from phone data. Examiner notes that a review of the specification indicates that data is gathered from a mobile device and from that gathered data, a determination is made about the usage of the device as the data contains records push notifications, messages, phone calls as detected from the data (e.g., see specification paragraph 23).  This is basically an evaluation of data, which fits in the category of mental process.  The performance by the server is merely a recitation of a computer element used to implement the abstract idea.  

   Examiner argues (pgs 17-18) the features recited in the claims are integrated into a practical application...analogous to example 40…
Response:  The Examiner respectfully disagrees.  Although the information recited may indicate a business challenge being addressed as regards determining and communicating an insurance rating from gathered data, the claimed invention, as presented below, presents an abstract idea of determining an insurance rating for a passenger based on analysis of collected data and the activities associated with implementing the idea and a recitation of computer devices being used to implement the abstract idea.  Further, unlike example 40, where the eligibility was based on an improvement to network monitoring, the instant claims are directed to the gathering and analysis of data to reach an insurance rating result.  The challenge as noted here is addressed through a business process, and not a technical solution as in DDR, where the technical solution directly involved computer functioning where an improvement in web technology was used to address the problem of retaining web customers. On the other hand the claims of the instant case employ computer devices and system with programming to perform the claimed functions – see e.g., paragraphs 6, 36, 40, 57, figs 1, 2 of specification identifying servers and computing devices with which to conduct the abstract idea. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The applicant uses a business process and recites steps therein to be performed in a computing environment; whereas, DDR’s  technical solution directly involved computer functioning different from conventional computer functioning associated with accessing web pages.  In the instant case, the focus of the claims is not on any technological advancement, but rather on the performance of an abstract idea “for which computers are invoked merely as a tool.”  Further, unlike example 40, where the eligibility was based on an improvement to network monitoring, the instant claims are directed to the gathering and analysis of data to reach an insurance rating result.   
 
  Examiner argues (pgs 18-19) the features recited in the claims include an inventive concept.
Response:  Examiner respectfully disagrees.  Under 35 USC 101, unlike rejections under 35 U.S.C. 102 and 103 which are evidence-based, 35 U.S.C. 101 is not evidence-based but rather is a matter of law. As such, a lack of prior art evidence does not signify that claims are directed to eligible subject matter under 35 USC 101 analysis as might be the case under 35 U.S.C. 102 and 103.  
  Further, contrary to applicant assertion, the limitation “determine a level of usage…” previously recited in a dependent claim  was addressed as further describing the abstract idea as presenting other detail about data that is evaluated to arrive at insurance ratings, noting that the data was interpreted as being available from phone data. The amendment into the independent claim does not change this analysis. Examiner notes that a review of the specification indicates that data is gathered from a mobile device and from that gathered data, a determination is made about the usage of the device as the data contains records push notifications, messages, phone calls as detected from the data (e.g., see specification paragraph 23).  This is basically an evaluation of data, which fits in the category of mental process.  The performance by the server is merely a recitation of a computer element used to implement the abstract idea.  
   Examiner notes that amended limitations – “determine…usage of mobile device” and “transmit, in real time…” - are addressed below as limitations of the abstract idea, while the limitation “cause, in real time, display…” is addressed as an additional limitation beyond the abstract idea and as insignificant extra-solution activity which requires a  Berkheimer analysis, which is shown below. (see below for analysis detail). 

Examiner Note
As from previous action, a broadest reasonable interpretation (BRI) of the claim encompasses an  instance in which the method ends after the first “if” statement, limitation #5, if that condition is determined to have not been met – i.e., if it is determined, based on the comparing, that one or more values are not within a predetermined range.  Then the remaining steps of the claim need not be reached.  (see PTAB Precedential Decision Appeal 2013-007847.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-19, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining an insurance rating for a passenger of a vehicle without significantly more. 
        Claim 1 is directed to a system comprising a telematics device, a mobile device , a server computer and sensors, which is a statutory category of invention (Step 1:YES).
  Claim 1 claim recites a system comprising:  
 A)    a telematics device associated with a vehicle having a first plurality of sensors arranged therein;
 B)   a mobile device associated with a first traveler in the vehicle, the mobile device including a second plurality of sensors; and 
C)   a server computer, comprising hardware including a processor and memory, the server computer configured to:
       D1)               receive, from the mobile device, traveler information associated with the first traveler and a second traveler in the vehicle;
      D2)              determine, from the received traveler information, that the first traveler is a passenger in the vehicle and the second traveler is a driver of the vehicle, determining that the second traveler is a driver of the vehicle is based on the traveler information including identification of the second traveler as a holder of a first insurance policy, the first insurance policy insuring the vehicle, and sensor data indicating a seating position within the vehicle;
      D3)              determine a level of usage of the mobile device by the passenger by detecting push notifications, phone calls, and data usage; 
      D4)               receive, from one of: the first plurality of sensors or the second plurality of sensors, real-time travelling data of a driver of the vehicle;
      D5)               compare one or more values of the travelling data to one or more predetermined ranges;
      D6)                 responsive to determining, based on the comparing, that the one or more values are within a first predetermined range, identify the travelling data as associated with a first type of transportation and classifying the travelling data as a trip of the passenger, the passenger being a holder of a second insurance policy, different from the first insurance policy;
      D7)                  responsive to determining that the travelling data is associated with a first type of transportation:
               D7a)                based on the travelling data of the trip, determine one or more driving behaviors of the driver of the vehicle for the trip;
               D7b)                calculate a travelling-based insurance rating for the passenger of the vehicle based on the one or more driving behaviors of the driver for the trip, wherein calculating the travelling-based insurance rating for the passenger includes:
                        D7b1)            calculating a score for each of the one or more driving behaviors of the driver for the trip;
                        D7b2)              assigning a weight to each score for each of the one or more driving behaviors of the driver for the trip;
                          D7b3)              calculating an overall driving score based on the assigned weights and the scores of each of the one or more driving behaviors of the driver for the trip; and
                          D7b4)             calculating an insurance rating for the passenger, wherein the insurance rating corresponds to the overall driving score of the driver;
             D7c)              transmit, in real time, the insurance rating for the passenger to the mobile device; 
            D7d)               cause, in real time, display of the insurance rating for the passenger on the mobile device; and
E)        responsive to determining, based on the comparing, that the one or more values are not within the first predetermined range, identify the travelling data as associated with another type of transportation different from the first type of transportation and discarding the travelling data.

Step 2A Prong 1   
   The limitations above recite a system on which a process is performed that makes determinations about travelers from received traveler information and about mode of transportation from received traveling data; and determines an insurance rating based on analysis of the received traveling data. The focus of the claim, as is plain from the terms, recited above, is on gathering data, analyzing the data using evaluations and mathematical techniques, and reporting or displaying the results of the analyses.
  Under a broadest reasonable interpretation, the combined limitations (excluding the italicized language) - recite limitations performed by devices.  The process, determining an insurance rating for a passenger based on analysis of collected data, corresponds to certain methods of organizing human activity, as commercial activity is presented in that information about a user is gathered and evaluated for presentation of a rating associated with a commercial product (insurance).  The overall abstract idea is actually comprised of two abstract concepts - analyzing data using evaluations and mathematical techniques, further described below.    
    The claim recites the following limitations – D2, D3, D5, D6, D7, D7a, E - which correspond to the abstract category of mental processes.  These limitations encompass observations and evaluations which can be performed by a human mentally or with pen and paper because someone could mentally make determinations about the gathered data.  Limitations D1, D4, D7c are incidental to performance of these evaluations as they provide the data that is evaluated and a result of the analysis (see Electric Power Group, LLC v Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
  The claim further recites the following limitations – D7b, D7b1-b4 – which recite mathematical calculations, which corresponds to the abstract category of mathematical concepts.  
    As an ordered combination, the overarching abstract idea is comprised of two abstract concepts discussed above and do not provide a basis for patent eligibility. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (mathematical concepts) to another abstract idea (mental processes) does not render the claim non-abstract.”). Thus, the claim 1 is directed to an abstract idea, determining an insurance rating for a passenger based on analysis of collected data. (Step 2A Prong 1: YES)   
   The additional elements (A, B, C) – a telematics device, a mobile device, a server computer, comprising hardware including a processor and memory -  individually and in combination fail to integrate the judicial exception (abstract idea) into a practical application.   The additional elements result in no more than simply applying the abstract idea using computer elements as tools (that gather, transmit, evaluate data) to perform the abstract idea. The additional elements are all recited at a high level of generality (see specification, e.g., telematics device para 57, 58; mobile device, para 36; server, para 6) and under a broadest reasonable interpretation comprise a computing environment used to implement the claimed invention (MPEP 2106.05(f)).  The claim, as a whole does not integrate the recited abstract ideas into a practical application because the additional elements do not impose meaningful limits on the abstract idea. Thus, the claim 1 is directed to an abstract idea. (Step 2A Prong 2: No)
   Claim 1 further recites the additional limitations (D7d) – cause, in real time, display of the insurance rating for the passenger on the mobile device – which is merely displaying a result after performing the abstract idea. (MPEP 2106.05(g)) This is a form of insignificant extra-solution activity, and thus fails to integrate the abstract idea into a practical application.  
  Accordingly, individually or in combination, the above –recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  (Step 2A Prong 2: No).      

Step 2B
    Similar to the arguments for practical application above, the claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – i.e., telematics device, mobile device, server - presented above are recited at a high level of generality that results in no more than simply applying the abstract idea using computer elements. These additional elements when considered separately and as an ordered combination do not amount to significantly more than the abstract idea as these limitations provide nothing more than to simply apply the exception in a computer environment. 
   For similar reasons as above, the additional limitation (D7d, reciting data display) does not amount to significantly more than the abstract idea. As this additional limitation was considered extra-solution activity in Step 2A, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The court decisions (MPEP 2106.05(d)(II)) indicate well understood, routine and conventional functions when claimed as insignificant extra-solution activity (as in this case) or in a merely generic manner (MPEP 2106.05(d)(II)) – see, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). (Step 2B: NO)
   For the above-cited reasons, the claim is not patent eligible under 35 USC 101. 
      
As independent apparatus claim 8 recites limitations similar to the limitations of claim 1, similar arguments as relates to claim 1 are applicable. Hence claim 8 is rejected on similar grounds as claim 1, as reciting an abstract idea.  (Step 2A Prong 1: Yes)
   Claim 8 recites additional elements - network interface and network -  beyond those in claim 1. These additional elements merely recite a field of use (MPEP 2106.05(h) and a computer component recited at a high level of generality (e.g., see specification paragraphs 34 and 35).   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application.  (Step 2A Prong 2: No)
    Under step 2B, the limitations of claim 8 are similar to those of claim 1 and similar arguments are applicable.  (Step 2B: No)
   Accordingly, claim 8 is not patent eligible. 

Dependent claims 4, 5, 6 and 22; claims 11, 12, 13 further define the abstract idea that is present in independent claims 1 and 8 from which they respectively depend. The claims provide further detail about the actual process itself (claims 4 and 11 (describes the ranges for comparison), 22 (describes more processing of traveling data)) and detail about data that is evaluated and calculation of insurance ratings (claims 5, 6, 12, 13).  These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Accordingly, claims 4-6, 11-13 and 22 are not patent eligible. 
  Claims 3, 7, 21 (depending from independent claim 1) and claims 9 and 10 (depending from independent claim 8) provide further description of the additional elements - sensors, telematics, server and mobile devices.   These recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Accordingly, claims 3, 7, 9, 10, 16 and 21 are not patent eligible. 
   Therefore, claims 1, 3-13, 21 and 22 are not patent eligible under 35 USC 101. 

Claim 15 recites a method, which is a statutory category of invention, comprising:
A)     receiving, by a computing device having at least one processor and from a mobile device, traveler information associated with a first traveler and a second traveler in a vehicle;
B)     determine, from the received traveler information, that the first traveler is a passenger in the vehicle and the second traveler is a driver of the vehicle, determining that the second traveler is a driver of the vehicle is based on the traveler information including identification of the second traveler as a holder of a first insurance policy, the first insurance policy insuring the vehicle, and sensor data indicating a seating position within the vehicle;
C)     determining, by the computing device, a level of usage of the mobile device by the
passenger by detecting push notifications, phone calls, and data usage;
receiving, by the computing device, real-time travelling data of the vehicle collected from one or more sensors installed on the mobile device, the mobile device being associated with the passenger associated with the vehicle, the passenger being a holder of a second insurance policy, different from the first insurance policy;
D)      comparing, by the computing device, the travelling data to one or more predetermined ranges;
E)      if it is determined that, based on the comparing, that one or more values of the travelling data are within a first predetermined range, identify the travelling data as associated with a first type of transportation and classifying the travelling data as a trip of the passenger;
F)      if it is determined that the travelling data is associated with the first type of transportation:
   F1)         determining, by the computing device, one or more driving behaviors of the driver of the vehicle for the trip based on the travelling data from the trip, the driver being a holder of a second insurance policy different from the first insurance policy, wherein the second insurance policy insures the vehicle;
G)            calculating, by the computing device, an insurance rating for the passenger based on the one or more driving behaviors of the driver for the trip, wherein calculating the insurance rating for the passenger includes:
     G1)               calculating a score for each of the one or more one or more driving behaviors of the driver for the trip;
     G2)                assigning a weight to each score for each of the one or more driving behaviors of the driver for the trip;
      G3)                calculating an overall driving score based on the assigned weights and the scores for each of the one or more driving behaviors of the driver for the trip; and
      G4)               calculating an insurance rating for the passenger, wherein the insurance rating corresponds to the overall driving score of the driver;
H)              transmitting, in real time, by the computing device, the insurance rating for the passenger to the mobile device;
 I)            causing, in real time, display of the insurance rating for the passenger on the mobile device;
J)     if it is determined that, based on the comparing, the one or more values are not within the first predetermined range, identify the travelling data as associated with another type of transportation different from the first type of transportation and discarding the travelling data.

Step 2A Prong 1   
   The limitations above recite a method that makes determinations about travelers from received traveler information and about mode of transportation from received traveling data; and determines an insurance rating based on analysis of the received traveling data. The focus of the claim, as is plain from the terms, recited above, is on gathering data, analyzing the data using evaluations and mathematical techniques, and reporting or displaying the results of the analyses.
  Under a broadest reasonable interpretation, the combined limitations (excluding the italicized language identifying computer devices and limitation I) - recite a method for determining an insurance rating for a passenger based on analysis of collected data, which corresponds to certain methods of organizing human activity.  The overall abstract idea is actually comprised of two abstract concepts - analyzing data using evaluations and mathematical techniques, further described below.    
    The claim recites the following limitations – B, D, E, F, F1, J - which corresponds to the abstract category of mental processes.  These limitations encompass observations and evaluations which can be performed by a human mentally or with pen and paper because someone could mentally make determinations about the gathered data.  Limitations A, C and H are incidental to performance of these evaluations as they provide the data that is evaluated and a result of the analysis (see Electric Power Group, LLC v Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
   The claim further recites the following limitations – G, G1-G4 – which recite mathematical calculations, which correspond to the abstract category of mathematical concepts.  
    As an ordered combination, the overarching abstract idea is comprised of two abstract concepts discussed above and do not provide a basis for patent eligibility. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (mathematical concepts) to another abstract idea (mental processes) does not render the claim non-abstract.”). Thus, the claim 1 is directed to an abstract idea, determining an insurance rating for a passenger based on analysis of collected data. (Step 2A Prong 1: YES)   

Step 2A, Prong 2
   The additional elements– computing devices (processor), mobile device -  individually and in combination fail to integrate the judicial exception (abstract idea) into a practical application.   The additional elements result in no more than simply applying the abstract idea using computer elements as tools (that gather, transmit, evaluate data) to perform the abstract idea. The additional elements are all recited at a high level of generality (see specification, e.g., mobile device, para 36; computing device, para 8) and under a broadest reasonable interpretation comprise a computing environment used to implement the claimed invention (MPEP 2106.05(f)).  The claim, as a whole does not integrate the recited abstract ideas into a practical application because the additional elements do not impose meaningful limits on the abstract idea. Thus, the claim 1 is directed to an abstract idea. (Step 2A Prong 2: No)
   Claim 1 further recites the additional elements (I) – cause, in real time, display of the insurance rating for the passenger on the mobile device – which is mere displaying after performing the abstract idea.(MPEP 2106.05(g))  This is a form of insignificant extra-solution activity, and thus fails to integrate the abstract idea into a practical application.  
  Accordingly, individually or in combination, the above –recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  (Step 2A Prong 2: No).      



Step 2B
    Similar to the arguments for practical application above, claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – i.e., the computer devices (mobile device, server)- presented above are recited at a high level of generality in that it results in no more than simply applying the abstract idea using computer elements. The additional elements when considered separately and as an ordered combination do not amount to significantly more than the abstract idea as these limitations provide nothing more than to simply apply the exception in a computer environment. 
   For similar reasons as above, the additional element (I, reciting display) does not amount to significantly more than the abstract idea. As this additional element is considered extra-solution activity in Step 2A, it is being re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The court decisions (MPEP 2106.05(d)(II)) indicate well understood, routine and conventional functions when claimed as insignificant extra-solution activity (as in this case) or in a merely generic manner (MPEP 2106.05(d)(II)) -  e.g. OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). (Step 2B: NO)
   For the reasons cited above, the claim lacks an inventive concept and is therefore not patent eligible under 35 USC 101. 
Dependent claims 17-19 further define the abstract idea that is present in independent claim 15 from which they depend, and thus correspond to certain methods of organizing human activity and hence are abstract in nature for the reasons presented above. The claims provide further detail about the actual process itself (claims 17, describing predetermined ranges for comparison) and detail about data that is evaluated and the calculating of insurance ratings (claims 18, 19).  Claims 18 and 19 also recite an additional element – a mobile device – for which previously presented arguments re claim 15 are applicable, as merely being used to perform the abstract idea. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
   Claim 16 provides further description of the additional elements – sensors – and the gathered data.   These recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
   Therefore, for the reasons cited above, claims 1, 3-13, 15-19, 21 and 22 are not patent eligible under 35 USC 101. 

Conclusion
         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693